DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0246322 (Ronkainen, et al) in view of United States Patent Application Publication 2021/0028984 (DaSilva, et al) or WO 2019/169096 (DaSilva, et al).  
Ronkainen, et al discloses a method for performing inter-cell mobility management comprising receiving, by a user equipment (UE) from a network, higher-layer signaling comprising configuration information for a plurality of mobility beam management reference signals (MBM-RSs) enabling the UE to measure MBM-RSs transmitted by at least one base station in the network (figure 2, #211, 212, 240, paragraphs 25-27, 102-112, 281-283, etc.)  Ronkainen, et al does not disclose receiving, by the UE from the network, lower-layer signaling comprising additional information relating to monitoring for a mobility beam management (MBM) event.  Both DaSilva, et al references teaches the use of receiving, by the UE from the network, lower-layer signaling comprising additional information relating to monitoring for a mobility beam management (MBM) event for the purpose of optimizing reconfiguration of radio link monitoring (RLM) and beam monitoring (paragraphs 31-41, 116-122, figure 11, #52, 54 in USPAP and figure 11, #42, 54 pages 8, 9, and 18).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of receiving, by the UE from the network, lower-layer signaling comprising additional information relating to monitoring for a mobility beam management (MBM) event for the purpose of optimizing reconfiguration of radio link monitoring (RLM) and beam monitoring, as taught by both DaSilva, et al references, in the method for performing inter-cell mobility management of Ronkainen, et al in order for avoiding or minimizing RRC signaling due to intra-cell mobility when the RLM parameters need to be updated due to intra-cell mobility.
Regarding claims 3-6, 11,  and 16-19, these claims are claiming information which is nothing but data and given no patentable weight.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Regarding claims 12 and 20, note paragraphs 21, 26, 28, 29, etc and figure 7 and 8 in DaSilva, et al USPAP.
Regarding claim 14, is the network version of the user equipment of claim 1 and is rejected for the same reason as stated above.   Transmitting, by a network to a user equipment (UE), higher-layer signaling comprising configuration information for a plurality of mobility beam management reference signals (MBM-RSs) enabling the UE to measure MBM-RSs transmitted by at least one base station in the network in Ronkainen, et al at figure 2, #211, 212, 240, paragraphs 25-27, 102-112, 281-283, etc.. The transmitting, by the network to the UE, lower-layer signaling comprising additional information relating to monitoring for a mobility beam management (MBM) event in both in both DaSilva, et al references at paragraphs 31-41, 116-122, figure 11, #52, 54 in USPAP and figure 11, #42, 54 pages 8, 9, and 18.
	
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. 

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0246322 (Ronkainen, et al) in view of United States Patent Application Publication 2021/0028984 (DaSilva, et al) or WO 2019/169096 (DaSilva, et al) as applied to claim 1 above, and further in view of United States Patent Application Publication 2017/0070312 (Yi, et al).
Ronkainen, et al in view of DaSilva, et al references discloses all subject matter, note the above paragraph, except for the lower-layer signaling comprises at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling.  

Yi, et al teaches the use of a lower-layer signaling comprises at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling for the purpose of controlling the transmission of reference signals for mobility in the wireless communications network in an improved way. Note paragraph 45.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of lower-layer signaling comprises at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling for the purpose of controlling the transmission of reference signals for mobility in the wireless communications network in an improved way, in the method for performing inter-cell mobility management of Ronkainen, et al in view of DaSilva, et al references in order to using fewer reference signals for mobility relaxes the detection task for the wireless communications device as less number of potential sequences/signatures for the reference signals for mobility has to be matched against a received reference signal for mobility.


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0246322 (Ronkainen, et al) in view of United States Patent Application Publication 2021/0028984 (DaSilva, et al) or WO 2019/169096 (DaSilva, et al) as applied to claim 3 above, and further in view of United States Patent Application Publication 2014/0301210 (Sangbum, et al).
Ronkainen, et al in view of DaSilva, et al references discloses all subject matter, note the above paragraph, except for the measuring the MBM-RS to be monitored for the MBM event thereby generating measurement information for the MBM-RS being monitored.  
Sangbum, et al teaches the use of measuring the MBM-RS to be monitored for the MBM event thereby generating measurement information for the MBM-RS being monitored for the purpose of to providing stable MBMS services.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of measuring the MBM-RS to be monitored for the MBM event thereby generating measurement information for the MBM-RS being monitored for the purpose of to providing stable MBMS services as taught by Sangbum, et al in the method for performing inter-cell mobility management of Ronkainen, et al in view of DaSilva, et al references in order for  logging Multimedia Broadcast Multicast Service (MBMS)-related information in a mobile communication system.
Regarding claims 8 and 9,  these claims are claiming information which is nothing but data and given no patentable weight.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).



Regarding claim 10, note figure 6, paragraphs 65, 66, and 81 in Sangbum, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0246322 (Ronkainen, et al) in view of United States Patent Application Publication 2021/0028984 (DaSilva, et al) or WO 2019/169096 (DaSilva, et al) as applied to claim 1 above, in further view of United States Patent Application Publication 2013/0260811 (Rayavarapu).  
Ronkainen, et al in view of DaSilva, et al references discloses all subject matter, note the above paragraph, except for receiving the lower-layer signaling, the UE sending an acknowledgement of receiving the lower-layer signaling.
Rayavarapu teaches the use of the receiving the lower-layer signaling, the UE sending an acknowledgement of receiving the lower-layer signaling for the purpose of re-establish the suspended RRC connection, note figure 26, 492-505.   Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of receiving the lower-layer signaling, the UE sending an acknowledgement of receiving the lower-layer signaling for the purpose of re-establish the suspended RRC connection, as taught by Rayavarapu, in the method for performing inter-cell mobility management of Ronkainen, et al in view of DaSilva, et al references in order to s ends a connection re-establishment request message to the RAN  to have the suspended RRC connection re-established.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645